ALLOWANCE
Applicant’s second after final reply, filed 28 February 2021 in response to the Advisory action mailed 1 February 2021 (see also the Final Office action mailed 15 October 2020), has been entered and fully considered. As per Applicant’s proposed and entered claim amendments claims 1, 3-4, 6-9, 11 and 21-23 are pending, wherein: claims 1, 3-4, 6-7, 9, 11 and 21-22 have been amended, claim 8 is as previously presented, claim 23 is new, and claims 2, 5, 10 and 12-20 have been cancelled by this and/or previous amendment(s). Pending claims 1, 3-4, 6-9, 11 and 21-23 are herein allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2020	 was filed after the mailing date of the Final Office action on 15 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments/Amendments
The objections to claims 11 and 22 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 1, 3-4, 6-11 and 21-22 are withdrawn as a result of Applicant’s filed claim amendments. 
claims 7-10 are withdrawn as a result of Applicant’s filed claim amendments. 
The provisional nonstatutory obviousness type double patenting rejection of claims 1, 3-4, 6-11 and 21-22 as unpatentable over the claims of copending Application No. 16/204,663 was withdrawn in the advisory action of 1 February 2021 as a result of Applicant’s properly filed and accepted terminal disclaimer. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach or render obvious a solvent borne deicing composition as claimed, wherein lignin is present and is at least partially derived from the claimed non-wood source(s) and is in combination with a sugar component that is at least 90 wt% derived from hemicellulose, and wherein the composition is substantially free of both sulfur and anthraquinone. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JANE L STANLEY/           Primary Examiner, Art Unit 1767